Citation Nr: 1738680	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-121 89	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The Veteran had active military service from May 1961 to March 1964. 

This claim comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before undersigned Veterans Law Judge (VLJ) on March 21, 2016.  A copy of the transcript is of record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran suffered acoustic trauma during service as an artillery service member, which involved noise exposure from gun fire and other explosions.  

2.  Audiometry testing shows a current bilateral hearing loss disability for VA purposes.  

3.  The credible and competent evidence of record demonstrates that symptoms of hearing loss have been continuous since the Veteran's noise exposure during service.  




CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, a disability manifested by bilateral hearing loss is due to disease or injury that was incurred coincident with active duty service.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for bilateral hearing loss.  Specifically he claims that he was exposed to gun fire and explosions in service that caused him to experience acoustic trauma.  After a careful review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

At the Veteran's hearing, he testified that his military occupational specialty was serving in the artillery; his DD 214 confirms this fact.  He reported that during his military training he was exposed to gun fire as well as loud explosions.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by artillery, mortar and small arms fire.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.

The Veteran also testified at his hearing that shortly after service discharge, his hearing was tested at International Hardware Store and he was told that he did have measurable hearing loss.  This statement made by the Veteran at his hearing is deemed credible and it goes to show continuity of symptomatology that his current diagnosed hearing loss has been present since service.  

As such, the Board finds the evidence of record to support a finding that the Veteran's current bilateral hearing loss is related to his in-service noise exposure and service connection for hearing loss is warranted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


